Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments of the Remarks filed on 08/30/2021 are persuasive. In regard to related arts, Mannheimer (USPN 6,754,516) teaches a method and apparatus for controlling alarms in a medical diagnostic apparatus (Figs.3-4) comprises to calculate a baseline/average value of detected oxygen saturation values, establish dynamic thresholds that are related to and continuously track the baseline/ average value, determine the amount of time the measured value is past the dynamic threshold, and the amount by which the threshold is passed. Alarms are triggered based upon a combination/ integral/ area under the curve of the amount of time and the amount by which the threshold is passed (Fig. 4). Baker et al (USPN 5,865,736) teaches a method and apparatus for nuisance alarm reductions (Figs. 1-5) comprises to set a low SAT threshold and an integral threshold (Fig. 3), calculate the integral/ area under the curve of the difference between the current saturation and a saturation threshold whenever the current saturation is below the saturation threshold and generate alarm when the integral/ area under the curve exceeds the integral threshold (Fig. 3). Muir (USPN 8,852,115) teaches patient monitoring systems with goal indicators (Figs. 1-11) comprises an alarm management system, which enables oxygen saturation alarms only when a combination/ integral/ area under the curve of the magnitude and time of the oxygen saturation excursion, exceeds a certain threshold  and a Saturation Pattern Detection ("SPD") alarm management feature may be employed to provide information related to the occurrence, frequency, and/or magnitude of patterns detected (Figs. 6-7; Col 4 lines 13-61; Col 12 line 44 – Col 13 line 8). However, the prior art of record does not teach or suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791